Citation Nr: 0606856	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina rating 
decision, which denied the appellant's application to reopen 
a claim for service connection for a low back disorder on the 
basis that new and material evidence had not been submitted.  

The Board, in a March 2005 decision, found that new and 
material evidence had been submitted and granted that aspect 
of the veteran's claim.  On de novo review, however, the 
Board denied the  claim for service connection for a back 
disorder.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was partially vacated pursuant to a 
September 2005 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings (Joint Motion).  The parties 
requested that the Court vacate that aspect of the veteran's 
claim that denied service connection for a low back disorder 
on a de novo basis.  The Court granted the joint motion and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion on which the Court's Order was based, the 
parties noted that the majority of the veteran's service 
medical records were missing, but for the examination at 
entry upon active duty that showed that the veteran had 
complained of the low back pain prior to service, with 
examination showing the spine to be normal at that time.  
There was some question whether the veteran's low back 
disorder had clearly and unmistakably preexisted active duty.  
The parties indicated that in view of the lack of service 
medical records, the Board should "consider the feasibility 
of obtaining a medical opinion as to whether" the veteran 
had a back condition that was incurred or aggravated by 
service.  

Further, it was indicated in the Court's Order that such 
opinion might be useful in clarifying the legal provisions 
most applicable to the claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that he provide information 
regarding the treatment he received for 
a back disorder prior to his entry into 
service.  After obtaining any necessary 
consent, the medical care provider 
should be contacted and copies of 
medical records of the veteran's 
treatment should be obtained for 
association with the claims file.  To 
the extent records are sought but are 
unavailable, the claims file should 
contain documentation of the attempts 
made.

2.	The RO should arrange for the veteran 
to undergo a special examination to 
ascertain the current nature and extent 
of his low back disorder.  The examiner 
should be requested to render an 
opinion regarding whether a low back 
disorder clearly and unmistakably 
preexisted service and, if so, whether 
that back disorder was aggravated 
beyond the natural progress of the 
disease therein.  If the examiner does 
not believe that the back disorder 
clearly and unmistakably preexisted 
service, an opinion should be requested 
as to whether it is at least as likely 
as not that any current back disorder 
now diagnosed is related to the 
service.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for 
all conclusions reached.

3.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


